Name: Council Regulation (EEC) No 3577/81 of 3 December 1981 amending Regulation (EEC) No 337/79 on the common organization of the market in wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 12 . 81 Official Journal of the European Communities No L 359/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3577/81 of 3 December 1981 amending Regulation (EEC) No 337/79 on the common organization of the market in wine THE COUNCIL OF THE EUROPEAN COMMUNITIES, term storage contracts ; whereas the current provisions of Article 8 of Regulation (EEC) No 337/79 make this impossible in certain cases ; whereas those provisions should therefore be amended as regards the duration of contracts and the deadline for their conclusion ; Whereas, to enable must to be marketed as far as possible in accordance with market requirements, it is necessary to allow grape musts which are the subject of storage contracts to be processed into concentrated grape musts even during the period of validity of such contracts ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ( 1 ), Having regard to the opinion of the European Parlia ­ ment (2 ), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas experience gained in applying Regulation (EEC) No 337/79 (4 ), as last amended by Regulation (EEC) No 3456/80 (5 ), shows the need to adjust certain provisions so as to improve the management of the market in table wine and to take account of technical problems , particularly as regards oenological prac ­ tices ; Whereas , in order to ensure the observation of the obligation referred to in Article 40 of Regulation (EEC) No 337/79 , it appears appropriate to exclude producers , who have not fulfilled their obligations , from benefiting from intervention measures ; Whereas under Article 1 5a of Regulation (EEC) ,No 337/79 the marketing of table wines may be prohi ­ bited even if their actual alcoholic strength is not more than 9-5 % vol ; whereas any decision to subject wines to such a prohibition must be accompanied by a decision to allow them to be distilled as provided for in Article 1 5a ; Whereas , in order to perform enrichment, producers must have at their disposal during the wine-making period musts which have been the subject of long ­ Whereas it is necessary to amend Article 24 ( 1 ) of Regulation (EEC) No 337/79 to bring it into line with similar provisions contained in certain Regulations on the common organization of other sectors , and to delete as a consequence Annex V ; Whereas , under the rules concerning the control of planting, experience has shown the advisability of limiting producers' obligations as regards notification only to the notification of operations carried out ; whereas it is , however, advisable to allow Member States who so wish to obtain notification before the occurrence of the operations so as to ensure compli ­ ance with the national measures taken in implementa ­ tion of Community provisions ; Whereas exemption from the obligation laid down in Article 40 of Regulation (EEC) No 337/79 should be granted to producers who are already subject to an obligation to distil all of the wine in question and producers who , in order to comply, would have to deliver very small quantities of alcohol ; Whereas , so as to reinforce the system of prevention and detection of infringements in the wine sector, it appears appropriate to extend the possibility of main ­ taining direct relations , which at present applies to the (') OJ No C 206, 14 . 8 . 1981 , p . 4 . ( 2 ) OJ No C 327, 14 . 12 . 1981 . (3 ) OJ No C 310 , 30 . 11 . 1981 , p . 9 . (4 ) OJ No L 54, 5 . 3 . 1979 , p . 1 . ( 5 ) OJ No L 360 , 31 . 12 . 1980 , p . 18 . No L 359/2 Official Journal of the European Communities 15. 12 . 81 competent authorities of Member States , to the author ­ ities of third countries which have concluded an agree ­ ment or arrangement with the Community in respect of such collaboration ; Whereas a more precise definition of grape juice should be given in point 6 of Annex II to Regulation (EEC) No 337/79 and conformity should be ensured with the definition resulting from Council Directive 75/726/EEC of 17 November 1975 on the approxima ­ tion of the laws of the Member States concerning fruit juices and certain similar products ( 1 ), as last amended by Directive 81 /487/EEC (2 ) ; Whereas certain amendments should be made to the lists of oenological practices that are admitted to take account of the development of knowledge in the area or to specify better the effect of certain provisions ; Whereas account should be taken , for the demarcation of Community wine-growing zones, of certain changes that have taken place in Germany as regards the territorial limits of administrative units ; whereas, at the same time, it is appropriate to provide that the demarcation of Community wine-growing zones is that which results from the demarcation of the ad ­ ministrative units in question at the date of entry into force of this Regulation , Private storage aid shall be granted subject to the conclusion with the intervention agencies, on terms and conditions to be determined, of one of the following types of storage contract ;  contracts valid for a period of three months, hereinafter called 'short-term contracts',  contracts valid for a period of between seven and nine months, hereinafter called 'long ­ term contracts '. A decision may be taken that grape musts covered by a long-term contract may be processed, either wholly or partially, into concentrated grape musts or rectified concentrated grape musts, during the period of validity of the contract . 2 . If the market situation so requires , and in particular :  where preventive distillation is decided on pursuant to Article 11 , the conclusion of short ­ term contracts may be permitted between 1 September and 15 December following ;  where a decision is taken to allow long-term private storage contracts for table wines to be concluded, the conclusion of long-term contracts may be permitted between 16 December and 15 February following ; these contracts shall terminate on 15 September following. A decision may be taken that grape musts and concentrated grape musts intended for the produc ­ tion of grape juice may be covered by long-term contracts . 3 . The decision referred to in the third subpara ­ graph of paragraph 1 and the decision to allow the conclusion of storage contracts in accordance with paragraph 2 and the detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 67 .' 3 . The second indent of Article 11 ( 1 ) and the second subparagraph of Article 1 1 (2) shall be deleted . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 337/79 is hereby amended as follows : 1 . Article 6 ( 1 ) and (2) shall be replaced by the following : ' 1 . Producers subject to the obligations referred to in Article 39 or to those referred to in both Articles 39 and 40 shall be entitled to benefit from the intervention measures under this Title provided they have complied with the above obli ­ gations for a reference period to be determined . 2 . With the exception of table wines of types R III , A II and A III , table wines with an actual alco ­ holic strength equal to or below 9-5 % vol shall be excluded from all intervention measures provided for in this Title , other than those provided for in Articles 11 , 13 and 15a .' 2 . Article 8 shall be replaced by the following : 'Article 8 1 . A system of aid is hereby instituted for the private storage of grape must, concentrated grape must and rectified concentrated grape must . 4 . In Article 24 : (a ) paragraph 1 shall be replaced by the following : ' 1 . The general rules for the interpretation of the Common Customs Tariff and the special rules for its application shall apply to the tariff classification of products covered by this Regulation ; the tariff nomenclature resulting from the application of this Regula ­ tion shall be incorporated in the Common Customs Tariff .' ; 0 ) OJ No L 311 , 1 . 12 . 1975, p . 40 . ( 2 ) OJ No L 189 , 11 . 7 . 1981 , p . 43 . 15 . 12 . 81 Official Journal of the European Communities No L 359/3 1 . The quantities of alcohol specified in Article 39 (3) may be increased . The additional rate to be fixed shall not be higher than :  2 % for producers whose vineyards are situ ­ ated in the Italian or Greek parts of wine ­ growing zones C,  6 % for producers other than those referred to in the preceding indent. It shall be fixed before 1 6 December each year on the basis of data contained in the forward esti ­ mate . The rate actually applied must, however, be such as to ensure that each region of the Commu ­ nity bears a fair share of the obligation and that the obligatory distillation of wines obtained from table grapes provided for in Article 41 is taken into account . A decision may be taken to adjust the additional rate according to area on the basis of one or more of the following criteria :  the yield per hectare , (b) paragraph 2, first subparagraph (a) shall be replaced by the following : '(a) the levying of any charge having effect equivalent to a customs duty, subject to the provisions adopted pursuant to Article 1 (2), second subparagraph of the Protocol concerning the Grand Duchy of Luxem ­ bourg 5. Article 30b (2) shall be replaced by the following : '2 . In order to enable the competent bodies to organize inspections , Member States may provide that any natural or legal person or group of persons intending to grub or replant vines or to plant new vines with authorizations shall so inform the competent bodies in writing within a period fixed by the letter . Any natural or legal person or group of persons having grubbed , replanted or newly planted vines shall so inform in writing the competent body of the Member State on whose territory the opera ­ tion was carried out within a period fixed by that body.' 6 . The reference '(2), second subparagraph ' shall be added to the first indent of Article 30c ( 1 ).  the vine variety,  the colour or the type of the wine ,  the alcoholic strength by volume . 7 . In Article 32 : (a) paragraph 1 , first subparagraph shall be replaced by the following : ' 1 . Where climatic conditions have made it necessary on certain wine-growing zones of the Community, the Member States concerned may permit an increase in the natural alcoholic strength by volume (actual or potential) or fresh grapes , grape must, grape must in fermentation , and new wine still in fermentation , obtained from the vine varieties covered by Article 49 , as well as of wine suitable for yielding table wine and table wine .' ; (b) paragraph 1 , fourth subparagraph and para ­ graph 2, second subparagraph shall be deleted ; (c) the German version of paragraph 2, first sub ­ paragraph shall be replaced by the following : 2 . The increase referred to in paragraph 1 shall apply to all wine producers except those :  who produce quality wines psr ; the exception shall relate to the part of their production to which this designation applies,  who are exempt under Article 39 (2) and (5) and the second subparagraph of Article 39 (6),  who produce wines made from table grapes ; the exception shall relate to the quantities to be distilled pursuant to Article 41 ,  for whom the quantity of pure alcohol resulting from the said increase is less than 10 litres . 3 . The buying-in price for wine delivered for distillation under paragraph 1 shall be :  70 % of the guide price for table wine of type A I which enters into force in the year of the harvest concerned, for the producers referred to in the first indent of the second subpara ­ graph of paragraph 1 ,  50 % of the guide price referred to in the preceding indent, for the producers referred to in the second indent of the second subpara ­ graph of paragraph 1 . The price paid by the distiller may not be lower than the buying-in price .' 9 . The second subparagraph of Article 41 (2) shall be deleted . ' 2 . In Jahren mit auÃ ergewÃ ¶hnlichen Witte ­ rungsverhÃ ¤ltnissen kann die in Absatz 1 Unter ­ absatz 3 genannte ErhÃ ¶hung des Alkoholge ­ halts um folgende Werte heraufgesetzt werden :  in der Weinbauzone A : 4-5 % vol .  in der Weinbauzone B : 3-5 % vol .' 8 . Article 40 ( 1 ), (2) and (3) shall be replaced by the following : No L 359/4 Official Journal of the European Communities 15 . 12 . 81 10 . The first subparagraph of Article 46 ( 1 ) shall be replaced by the following : ' 1 . Only those oenological practices and processes referred to in this Regulation , in parti ­ cular in Annex III , or in other Community rules applicable to the wine sector shall be authorized for the products defined in points 1 to 5a, 8 to 1 1 and 13 of Annex II and for concentrated grape musts , rectified concentrated grape musts and sparkling wines defined pursuant to Article 1 (4) (c )- 1 1 . In Article 46 (3), the first and third subparagraphs shall be deleted . 2 . The following paragraph shall be added to point 5 : 'An actual alcoholic strength of the concentrated grape must of not more than 1 % vol shall be permissible .' 3 . The following paragraph shall be added to point 5a : 'An actual alcoholic strength of the rectified concentrated grape must of not more than 1 % vol shall be permissible .' 4 . The following paragraph shall be added to point 7 : 'An actual alcoholic strength of the concentrated grape juice of not more than 1 % vol shall be permissible .' 5 . Point 6 shall be amended to read as follows : ' 6 . Grape juice : the unfermented but fermentable liquid product obtained by appropriate treat ­ ment rendering it fit for consumption as it is ; it may be obtained : (a) from fresh grapes or from grape must ; or (b) by reconstitution :  from concentrated grape must, including concentrated grape must defined in accordance with Article 1 (4) (c), or from 12 . In Article 64 : (a) the fourth subparagraph of paragraph 1 shall be replaced by the following : ' In so far as the provisions of Council Regula ­ tion (EEC) No 283/72 of 7 February 1972 concerning irregularities and the recovery of sums wrongly paid in connection with the financing of the common agricultural policy and the organization of an information system in this field ( ; ) are not applicable , Member States shall put the authorities they designate in a position to enter into direct contact with the appropriate authorities of the other Member States or of non-member countries which have concluded an agreement or arran ­ gement with the Community in respect of such collaboration , in order that, through an exchange of information , any infringement of the provisions referred to in the first subpara ­ graph may be more easily prevented and detected .  concentrated grape juice . An actual alcoholic strength of the grape juice of not more than 1 % vol shall be permissible .' Article 3 m OJ No L 36 , 10 . 2 . 1972, p . 1 . ; (b) paragraph 2 shall be replaced by the following : ' 2 . The Council , acting by a qualified majority on a proposal from the Commission , shall adopt measures to ensure uniform appli ­ cation of Community provisions in the wine sector, particularly as regards control and rela ­ tions between the authorities referred to in the fourth subparagraph of paragraph 1 .' Annex III to Regulation (EEC) No 337/79 is hereby amended as follows : 1 . Point 1 ( f) shall be amended to read as follows : '( f) use of one or more of the following practices to encourage the growth of yeasts :  addition of diammonium phosphate or ammonium sulphate up to 0-3 g/ 1 respec ­ tively . These products may also be used together up to a total of 0-3 g/1 ,  addition of thiamin hydrochloride up to 0-6 mg/ 1 expressed as thiamin .' 2 . Points 1 (m) and 2 ( 1 ) shall be amended to read as follows , preceded respectively by the letters (m) and ( 1): ' use of one or more of the following substances for deacidification purposes under the conditions laid down in Articles 34 and 36 : Article 2  neutral potassium tartrate , Annex II to Regulation (EEC) No 337/79 is hereby amended as follows : 1 . point 2 shall be amended to read as follows : 'Grape must : the liquid product obtained natur ­ ally or by physical processes from fresh grapes . An actual alcoholic strength of the grape must of not more than 1 % vol shall be permissible .'  potassium bicarbonate ,  calcium carbonate , which may contain small quantities of the double calcium salt of L (-f ) tartaric and L ( ) malic acids ,' 15 . 12. 81 No L 359 /5Official Journal of the European Communities Annex shall be that resulting from the national provisions in force on 15 December 1981 .' 3 . Point 2 (t) shall be deleted . 4 . Point 2 (w) shall be amended to read as follows : '(w) the addition of potassium bitartrate to assist the precipitation of tartar Article 5 Article 4 Annex V to Regulation (EEC) No 337/79 shall be deleted .Annex IV to Regulation (EEC) No 337/79 is hereby amended as follows : Article 6 1 . Point 1 (a) shall be amended to read as follows : '(a) in the Federal Republic of Germany, the areas under vines other than those included in wine ­ growing zone B 2 . Point 2 (a) shall be amended to read as follows : '(a) in the Federal Republic of Germany, the areas under vines in the region of Baden 3 . The following point 8 shall be added : ' 8 . The demarcation of the territories covered by the administrative units mentioned in this This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 , point 8 , in so far as it concerns Article 40 (2) fourth indent of Regulation (EEC) No 337/79 shall apply from 16 December 1979 . Article 3 shall apply from 1 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 December 1981 . For the Council The President T. KING